     No. 3:17-bk-00891                   Doc 61          Filed 09/16/19              Entered 09/16/19 15:00:20                    Page 1 of 5
Fill in this information to identify the case:

Debtor 1                      Robert Lee Smith

Debtor 2                      Martha Ann Smith
(Spouse, if filing)

United States Bankruptcy Court for the: Northern                 District of West Virginia
                                                                           (State)
Case number                   17-00891




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

 Name of creditor: Quicken Loans Inc.                                                  Court claim no. (if known):                        4

 Last 4 digits of any number you use to                                                Date of payment change:
 identify the debtor’s account:         XXXXXX9504                                     Must be at least 21 days after date                11/01/2019
                                                                                       of this notice

                                                                                       New total payment:                             $ 719.16
                                                                                       Principal, interest, and escrow, if any


Part 1:         Escrow Account Payment Adjustment

1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                  the basis for the change. If a statement is not attached, explain why:


                  Current escrow payment:            $ 194.82                        New escrow payment:               $ 177.31

Part 2:          Mortgage Payment Adjustment

2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
     variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                  attached, explain why:


                  Current interest rate:                                 %           New interest rate:                                   %

                  Current principal and interest payment: $                          New principal and interest payment:          $


Part 3:          Other Payment Change

3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                  Reason for change:
                  Current mortgage payment:          $                               New mortgage payment:             $

     Official Form 410S1                                        Notice of Mortgage Payment Change                                                page 1
No. 3:17-bk-00891                   Doc 61          Filed 09/16/19         Entered 09/16/19 15:00:20                     Page 2 of 5

 Debtor 1        Robert Lee Smith                                                    Case number (if known)   17-00891




Part 4:     Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor
    ☒ I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



        /s/Johnie R. Muncy                                                         Date      9/16/2019
     Signature




Print:               Johnie R. Muncy                                                Title     Attorney for Creditor
                   First Name                Middle Name     Last Name



Company              Samuel I. White, P.C.


Address              1804 Staples Mill Road Suite 200
                   Number              Street


                     Richmond, VA 23230
                   City                                      State       ZIP Code


Contact phone        (804) 290-4290                                                 Email     jmuncy@siwpc.com




 Official Form 410S1                                       Notice of Mortgage Payment Change                                       page 2
No. 3:17-bk-00891       Doc 61      Filed 09/16/19      Entered 09/16/19 15:00:20         Page 3 of 5




                                     CERTIFICATE OF SERVICE

        I certify that on September 16, 2019, the foregoing Notice of Payment Change was served via CM/ECF on
Helen M. Morris, Trustee, and David J. Hinkle, Counsel for Debtors, at the email addresses registered with the
Court, and that a true copy was mailed via first class mail, postage prepaid, to Robert Lee Smith and Martha Ann
Smith, Debtors, 84 Planet Court, Martinsburg, WV 25404.

                                                       /s/JOHNIE R. MUNCY
                                                       Johnie R. Muncy, Esquire
                                                       Samuel I. White, P. C.
No. 3:17-bk-00891   Doc 61   Filed 09/16/19   Entered 09/16/19 15:00:20   Page 4 of 5
No. 3:17-bk-00891   Doc 61   Filed 09/16/19   Entered 09/16/19 15:00:20   Page 5 of 5
